         Case 2:21-cv-00355-WJ-JFR Document 2 Filed 04/21/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


GABRIEL G. QUINTANA,

                Petitioner,

vs.                                                            No. CV 21-00355 WJ/JFR

ATTORNEY GENERAL OF THE STATE
OF NEW MEXICO,

                Respondent.


                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER is before the Court, under Rules 4 and 11 of the Rules Governing Section

2254 Cases, on the handwritten petition under 28 U.S.C. § 2254 for a writ of habeas corpus by a

person in state custody filed by Petitioner Gabriel G. Quintana. (Doc. 1). The Court will dismiss

the Petition for lack of jurisdiction.

        Petitioner Gabriel Quintana is a prisoner in New Mexico state custody serving a life

sentence on a murder conviction. In a previous § 2254 proceeding, Gabriel George Quintana v.

Warden Mulheron, No. CV 18-00469 KG/GJF, Petitioner attacked the same state court criminal

conviction that is the subject of this proceeding, raising issues of ineffective assistance of counsel,

failure to afford a new trial, and failure to consider evidence and documents, all arising out of State

of New Mexico case no. D-117-CR-2009-00542. (CV 18-00469, Doc. 1 at 6). See Duhart v.

Carlson, 469 F.2d 471, 473 10th Cir. 1972) (noting that the court may take judicial notice of its

own records). The Court denied a writ of habeas corpus on the merits and dismissed the petition

with prejudice. (CV 18-00469, Doc. 23, 28, 29). On appeal, the United States Court of Appeals




                                                  1
        Case 2:21-cv-00355-WJ-JFR Document 2 Filed 04/21/21 Page 2 of 4




for the Tenth Circuit denied a certificate of appealability and dismissed the appeal. (CV 18-00469,

Doc. 41).

       Petitioner now brings a new, second or successive, § 2254 petition raising issues of

ineffective assistance of counsel, failure to afford a new trial, and failure to consider evidence and

documents. (Doc. 1 at 1-2). Although he does not specify the number of the New Mexico criminal

case, he identifies the same counsel and judges and describes the same proceedings, murder

conviction and sentence as those described in CV 18-00469. (Doc. 1 at 1-2 with CV 18-00469,

Doc. 1 at 6-10). All of the issues raised by Quintana appear, again, to arise out of and were

presented and determined in Quintana’s prior § 2254 proceeding. Petitioner states that he “will

not give up fighting to prove my innocents.” (Doc. 1 at 1).

       Under 28 U.S.C. § 2244(b)(1), a claim presented in a second or successive habeas corpus

application under section 2254 that was presented in a prior application shall be dismissed. A

claim that was not presented in a prior application shall also be dismissed unless the applicant

shows either (1) that the claim relies on a new rule of constitutional law that was previously

unavailable and was made retroactive to cases on collateral review by the Supreme Court or (2)

that the factual predicate for the claim was previously unavailable and would be sufficient to

establish by clear and convincing evidence that, but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2).

       The factual bases of Quintana’s arguments were clearly raised in his prior § 2254

proceeding. Compare Doc. 1 at 1-2 with CV 18-00469, Doc. 1 at 6-10. Petitioner’s claims were

raised in his prior § 2254 proceeding and must be dismissed. 28 U.S.C. § 2244(b)(1); Coleman v.

United States, 106 F.3d 339, 341 (10th Cir. 1997). Moreover, to the extent any argument can be

raised that Petitioner did not previously raise any asserted claim in his prior § 2254 Petition,



                                                  2
           Case 2:21-cv-00355-WJ-JFR Document 2 Filed 04/21/21 Page 3 of 4




Quintana does not rely on any new constitutional law that was previously unavailable and made

retroactive on collateral review by the United States Supreme Court. See 28 U.S.C. §

2244(b)(2)(A); Tyler v. Cain, 533 U.S. 656 (2001). Nor does Petitioner argue or rely on a factual

predicate that could not have been discovered previously through the exercise of due diligence and

is sufficient to establish by clear and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the applicant guilty of the underlying offense. 28 U.S.C.

§ 2244(b)(2)(B); United States v. Espinosa-Saenz, 235 F.3d 501, 505 (10th Cir. 2000).

       Further, before a second or successive petition is filed in the district court, the petitioner

must move the court of appeals for an order authorizing the district court to consider the

application. 28 U.S.C. § 2244(b)(3)(A). When a second or successive § 2254 claim is filed in the

district court without the required authorization from the court of appeals, the district court may

transfer the matter to the court of appeals if it determines it is in the interest of justice to do so

under 28 U.S.C. § 1631 or may dismiss the petition for lack of jurisdiction. In re Cline, 531 F.3d

1249, 1252 (10th Cir. 2008); see also Coleman v. United States, 106 F.3d 339, 341 (10th Cir. 1997).

       The current Petition is Petitioner’s second and is not accompanied by an authorizing order

from the court of appeals. Under § 2244(b)(1), the Court lacks jurisdiction to proceed and must

either dismiss Petitioner’s Petition or transfer this proceeding to the Tenth Circuit. Applying the

Cline factors, the Court finds that, because Quintana’s arguments all appear to have been

previously addressed, it is not in the interest of justice to transfer the proceeding. Cline, 531 F.3d

at 1252.

       Petitioner has filed his second or successive §2254 Petition without authorization from the

Tenth Circuit Court of Appeals. 28 U.S.C. § 2241(b)(3). Petitioner also fails to establish any

grounds that would permit him to proceed on a second or successive petition. 28 U.S.C. §



                                                  3
        Case 2:21-cv-00355-WJ-JFR Document 2 Filed 04/21/21 Page 4 of 4




2244(b)(2). The Court declines to transfer the Petition to the Tenth Circuit and will dismiss for

lack of jurisdiction. Coleman v. United States, 106 F.3d at 341. Under Rule 11 of the Rules

Governing Section 2254 Cases, because Petitioner has failed to make a substantial showing of

denial of a constitutional right, the Court will also deny a certificate of appealability.

       IT IS ORDERED that the handwritten petition under 28 U.S.C. § 2254 for a writ of habeas

corpus by a person in state custody filed by Petitioner Gabriel G. Quintana                  (Doc. 1) is

DISMISSED for lack of jurisdiction, a certificate of appealability is DENIED, and judgment will

be entered.




                                               ______________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   4
